Citation Nr: 1107433	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served in the National Guard from January 1964 to 
January 1970, with various periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTRA).  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) Pension Management 
Center in St. Paul, Minnesota.

This matter is part of the Virtual VA paperless claims processing 
system.  Instead of paper, a highly secured electronic repository 
is used to store and review every document involved in the claims 
process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  Because the current 
appeal was processed as part of the Virtual VA system, any future 
consideration of this appellant's case should take into 
consideration the existence of this electronic record. 


FINDING OF FACT

The appellant did not serve in the active military, naval, or air 
service for 90 days during a period of war.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 
3.3, 3.6 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  But the VCAA is not applicable where resolution of the 
claim is as a matter of law.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002) (holding that the VCAA has no effect on an 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive).  Additionally, VA will refrain from 
providing assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of qualifying 
service, lack of Veteran status, or other lack of legal 
eligibility.  38 C.F.R. § 3.159(d).  Accordingly, although the 
appellant's Social Security Administration records are not of 
record, the Board finds that further development is not necessary 
because those records would not serve to provide legal 
eligibility to the benefits sought by the appellant.  Here, as is 
discussed further herein, the law is dispositive of the issue on 
appeal.

The Veteran seeks nonservice-connected VA pension benefits.  
Veterans are entitled to VA nonservice-connected pension benefits 
if they are permanently and totally disabled from a nonservice-
connected disability which is not the result of willful 
misconduct, provided that they have the requisite service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.  A Veteran meets the 
necessary service requirements if he or she served in active 
military, naval, or air service under one of the following 
conditions:  (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period of 
90 consecutive days or more and such period began or ended during 
a period of war; or (4) for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

A "Veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released there 
from under conditions other than dishonorable.  38 U.S.C.A. § 
101(2).  Active military, naval, or air service includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a).  In turn, "active duty" is defined as service in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1(a), (b) (2010).  Periods of war includes the Vietnam era, 
which is the period beginning on February 28, 1961, and ending on 
May 7, 1975, for Veterans who served in the Republic of Vietnam 
during that period, or the period beginning August 5, 1964, and 
ending on May 7, 1975 for all other Veterans.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  

In this case, a National Guard Bureau (NGB) Form 20 noted that 
the appellant served from in the Army National Guard s and as an 
Army Reserve from January 1964 to January 1970.  He was honorably 
discharged.  A Form DD-214 indicates that the appellant was 
ordered to ACDUTRA from June 3, 1964 to November 22, 1964.  The 
DD-214 noted that afterwards, the appellant was to revert to the 
National Guard to complete his remaining military obligation of 5 
years, 1 month, and 4 days.  An NGB Form 23 indicated that the 
appellant completed active duty or ACDUTRA for the above-noted 
period in 1964 and for 1 to 2 week periods each thereafter.  The 
NGB Form 23 also lists various periods of INACDUTRA from January 
1964 to January 1970.  In August 2008, a response from the 
National Personnel Records Center (NPRC) indicated that the 
appellant had only ACDUTRA service and no active duty service.  
On a September 2008 form, a RO employee noted that Personnel 
Information Exchange System (PIES) revealed that the Veteran did 
not have active duty service; rather, he had only ACDUTRA 
service.  

In a July 2008 Report of Contact, the appellant asserted that he 
was active duty from May 1964 to December 1964.  In his October 
2008 notice of disagreement and March 2009 substantive appeal, 
the appellant stated that he was entitled to pension benefits 
because he served his country for 6 years, that his active duty 
for 6 months should entitle him to the benefits, that he could 
have been deployed to Vietnam, and that his social security 
benefits were not enough for him to live on.  

The Board finds that the appellant does not meet the criteria for 
basic legal entitlement to nonservice-connected pension benefits.  
The service department records, response from the NPRC, and 
information retrieved from PIES indicate that the appellant never 
served on active duty.  VA is bound by service department 
findings regarding an appellant's service.  See Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997) (noting that "[o]nly service 
department records can establish if and when a person was serving 
on active duty, active duty for training, or inactive duty 
training").  Additionally, the Board finds that the Veteran's 
allegation that he was "active duty" for 6 months, although 
competent, is not credible in light of the documentation of 
record that that period was ACDUTRA.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The appellant did, however, have periods of ACDUTRA and 
INACDUTRA.  But the record does not indicate, and the appellant 
has not alleged, that he was disabled from a disease or injury 
incurred in or aggravated in the line of duty during any period 
of ACDUTRA or INACDUTRA.  Accordingly, the appellant did not 
serve in the "the active military, naval, or air service" and 
entitlement to nonservice-connected pension benefits are not 
warranted.  Because the law, and not the facts, is dispositive of 
the issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the appellant's arguments that he should 
be entitled to pension benefits for his 6 years of service.  
Although the Board is sympathetic to the appellant's situation, 
the Board is bound by the law and is not permitted to award VA 
benefits based on sympathy for an appellant.  Owings v. Brown, 8 
Vet. App. 17, 23 (1995).

ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


